NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3348-17T3



LISA SQUITIERI,

          Plaintiff-Respondent,

v.

COUNTY OF PASSAIC
and CAMELIA M. VALDES,

     Defendants-Appellants.
___________________________

                    Submitted February 14, 2019 – Decided April 1, 2019

                    Before Judges Simonelli, O'Connor and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-8196-17.

                    Genova Burns LLC, attorneys for appellants (Angelo J.
                    Genova and Jennifer Roselle, of counsel and on the
                    brief; Ryann M. Aaron, on the briefs).

                    Porzio, Bromberg & Newman, PC, attorneys for
                    respondent (Kerri A. Wright, of counsel and on the
                    brief; David L. Disler, on the brief).
PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, the appeal is dismissed with prejudice

and without costs.




                                                                          A-3348-17T3
                                        2